Citation Nr: 1603498	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-36 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 9, 2015.

2.  Entitlement to a rating in excess of 70 percent for PTSD since March 9, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from April 1967 to May 1970.  He had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the New Orleans, Louisiana, Regional Office (RO), which denied a rating in excess of 50 percent for the Veteran's PTSD.  The Veteran was scheduled for a May 2011 videoconference hearing but the record reflects that he did not appear for the hearing and, thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  In July 2012 and in November 2014, the Board remanded the issue of entitlement to a rating in excess of 50 percent for the Veteran's PTSD to the RO for additional action.  In March 2015, the RO increased the Veteran's rating for PTSD to 70 percent effective March 9, 2015.


FINDINGS OF FACT

1.  For the period prior to March 9, 2015, the Veteran's PTSD was manifested by no more than anxiety, panic attacks, depression, insomnia, anhedonia, flashbacks, nightmares, intrusive thoughts, avoidance, lack of friendships and distance from some family members, hypervigilance, a hyperstartle response, anger, irritability, occasional hallucinations, and occasional homicidal ideation.

2.  For the period on and after March 9, 2015, the Veteran's PTSD was manifested by no more than minimal contact with family, a lack of close friends, moderate social impairment, chronic sleep impairment, disturbances in motivation and mood, and combat memories.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD for the period prior to March 9, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7 (2015); 38 C.F.R. 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating in excess of 70 percent for PTSD for the period on and after March 9, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7 (2015); 38 C.F.R. 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim.  VA has issued several notices to the Veteran including a January 2006 notice which informed him of the evidence generally needed to support claims for entitlement to an increased rating for his PTSD; what actions he needed to undertake; and how VA would assist him in developing his claims. 

VA has secured or attempted to secure all relevant documentation to the extent possible.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes.  The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VA's duties to notify and to assist have been met.


II.  PTSD

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board observes that the Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected PTSD.  No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder.  Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD with MDD.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

The report of a January 2006 VA examination notes that the Veteran was calm and cheerful; his thought processes were logical, coherent, and relevant; he had good social skills; and his affect was spontaneous and reasoning good.  The examiner stated that the Veteran has anxiety, panic attacks, depression, insomnia, and anhedonia.  The report provides that the Veteran and his spouse discussed the Veteran's hallucinations, including an imaginary friend.  The Veteran reported difficulty in interpersonal relationships, including being on his fifth marriage, anger control problems, and homicidal ideation.  The Veteran reported several short-term jobs and that he was attempting to start a medical transportation business.  The examiner was skeptical of the Veteran's reports of hallucination and surmised that he may have been exaggerating some of his symptoms.  The examiner did not believe that the Veteran's condition had worsened since his previous VA examination in February 2003.

A March 2007 VA treatment record provides that the Veteran had an angry mood and that he experienced flashbacks, intrusive thoughts, avoidance, hypervigilance, and had a hyperstartle response.  He was negative for suicidal or homicidal ideation, negative for hallucinations, and negative for delusions or paranoia.  He was running his medical transportation business and was active in his church.  He was prescribed an antidepressant.

A December 2008 VA treatment record provides that the Veteran's mood was "a little depressed" and his affect was full range and mood congruent.  His business closed so he was experience financial difficulty.  His spouse was living out of state taking care of her grandchildren while her daughter was deployed and, although the Veteran could not visit frequently, he reported that they spoke daily.  He was active in his church and reported spending most of his time there.  His energy and concentration were low and he reported occasional nightmares and hyperarousal.  He reported no suicidal or homicidal ideation, no hallucinations, and no delusions or paranoia.  To assist with his depressive symptoms and fatigue, his medication levels were increased.  The examiner noted that the Veteran had "mild symptoms" of PTSD.

In an August 2009 VA treatment record, the Veteran reported having war-related nightmares about 2-3 times per week.  The examiner noted that he presented with appropriate affect, was coherent and alert, was oriented to all spheres, and that he denied suicidal or homicidal ideation and hallucinations.  

A March 2010 VA treatment record states that the Veteran and his spouse had separated; he was living with his daughter and her family, with whom he has a good relationship.  He reported being unemployed and having a "lousy" social support network.  He reported occasional homicidal ideation without a plan and some violent interactions with his spouse.  He reported intrusive thoughts, anger, avoidance, hypervigilance, irritability, insomnia, and exaggerated startle response.  The Veteran stated that he is distant from everyone but his daughter, mother, and grandchildren; he stated that he has no friends.  He denied suicidal ideation, hallucinations, or delusions.

In a May 2010 VA treatment record, the Veteran reported anxiety, difficulty sleeping, and auditory and visual hallucinations.  The record states that the Veteran's mood was mildly depressed, his affect was full range, he had no overt delusions or paranoia, and he denied any suicidal or homicidal ideation.  The impression was PTSD with psychotic symptoms that were vague and unclear.

A June 2014 VA treatment record provides that the Veteran has not been followed by the mental health staff since 2010.  The record conveys that Veteran reported dysphoric moods, lack of energy and motivation, and anhedonia.  He had symptoms of sleep disturbances, hypervigilance, avoidance behaviors, and disturbing re-experiencing phenomena.  The impression was PTSD and depression with possible early dementia.  The report states that it is "difficult to completely rule out [the] possible effect of [the Veteran's] current psych[iatric] condition on [his] current cognitive functioning."

The report of a March 9, 2015, VA examination states that the Veteran was previously diagnosed with vascular dementia not secondary to his PTSD.  The examiner stated that she was able to separate the manifestations of the dementia from those of the PTSD.  The examiner noted that the Veteran had some symptoms of PTSD but did not meet the full criteria for the disorder at the time of the examination.  She also indicated, however, that the signs and symptoms of dementia could be masking the presence, frequency, and severity of the Veteran's PTSD symptoms.  The Veteran and his spouse reported that he is a deacon at their church and that they attend services multiple times per week.  He has regular contact with his daughter, but not with his son, sister, or grandchildren; his other son recently passed away.  He does not have any close friends but is friendly with other church members.  The examiner concluded that the Veteran had moderate social impairment that may be secondary to his PTSD.  The examiner indicated that the Veteran's PTSD caused chronic sleep impairment and disturbances of motivation and mood.  He experiences combat memories when watching war movies but will watch the entire movie even though he does not enjoy it.  The Veteran acknowledged domestic violence in past relationships but not with his current spouse.  He reported no suicidal ideation.

For the period prior to March 9, 2015, the Veteran's PTSD was manifested by no more than anxiety, panic attacks, depression, insomnia, anhedonia, flashbacks, nightmares, intrusive thoughts, avoidance, lack of friendships and distance from some family members, hypervigilance, a hyperstartle response, anger, irritability, occasional hallucinations, and occasional homicidal ideation.

For the period on and after March 9, 2015, the Veteran's PTSD was manifested by no more than minimal contact with family, a lack of close friends, moderate social impairment, chronic sleep impairment, disturbances in motivation and mood, and combat memories.

Given these facts, the Board finds that the 50 percent rating for the period prior to occupational and social impairment with reduced reliability and productivity, and the 70 percent rating for the period on and after March 9, 2015, adequately reflects the Veteran's PTSD during the relevant periods.  In sum, prior to March 9, 2015, PTSD resulted in occupational and social impairment with reduced reliability and productivity.  His mood was often depressed during this period but he was able to maintain frequent communication with family and was able to participate in the community.  For the period since March 9, 2015, there was a decrease in his motivation and mood.  The Board finds it significant, however, that upon examination, he no longer met the full criteria for a diagnosis of PTSD.  The evidence for this period did not show that PTSD resulted it total occupational and social impairment.  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected PTSD under 38 C.F.R. § 3.321(b)(1).  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411 reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  



ORDER

A rating in excess of 50 percent for PTSD for the period prior to March 9, 2015, is denied.

A rating in excess of 70 percent for PTSD for the period on and after March 9, 2015, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


